Exhibit 10.41

[AMENDED AND RESTATED] INDEMNITY AGREEMENT

THIS FORM OF INDEMNITY AGREEMENT MAY BE ENTERED INTO BETWEEN CERUS CORPORATION
(THE “COMPANY”) AND EACH OF ITS CURRENT AND FUTURE OFFICERS, DIRECTORS,
EMPLOYEES OR OTHER AGENTS. FOR THE CURRENT OFFICERS, DIRECTORS, EMPLOYEES OR
OTHER AGENTS OF THE COMPANY, THE COMPANY WILL ENTER INTO AN AMENDED AND RESTATED
VERSION OF THIS AGREEMENT WITH THE LANGUAGE INDICATED IN THIS FORM OF AGREEMENT
IN BRACKETED TEXT.

THIS AGREEMENT is made and entered into this          day of
                    , 200   by and between CERUS CORPORATION, a Delaware
corporation (the “Corporation”), and                      (“Agent”).

RECITALS

WHEREAS, Agent performs a valuable service to the Corporation in his or her
capacity as a director, officer, employee or other fiduciary of the Corporation
or a Subsidiary (as defined in Section 21(c)) of the Corporation;

[WHEREAS, pursuant to Section 16 of that certain Indemnity Agreement previously
entered into by and between Agent and Corporation (the “Prior Agreement”), Agent
and Corporation desire to amend and restate in its entirety such Prior
Agreement;]

WHEREAS, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
providing for the indemnification of the directors, officers, employees and
other agents of the Corporation, including persons serving at the request of the
Corporation in such capacities with other corporations or enterprises, as
authorized by the Delaware General Corporation Law, as amended (the “Code”);

WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Corporation and its agents, officers, employees and other
agents with respect to indemnification of such persons; and

WHEREAS, in order to induce Agent to continue to serve as a director of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Agent.

NOW, THEREFORE, in consideration of Agent’s continued service as a director
after the date hereof, the parties hereto agree as follows:

AGREEMENT

1. Services to the Corporation. Agent will serve, or continue to serve, as a
director, officer, employee or other fiduciary of the Corporation or as a
director, officer, employee or other fiduciary of a Subsidiary of the
Corporation (including any employee benefit plan of the Corporation) faithfully
and to the best of his or her ability so long as he or she is duly elected or
appointed and qualified in accordance with the provisions of the Bylaws or other

 

1.



--------------------------------------------------------------------------------

applicable charter documents of the Corporation or such Subsidiary. Agent may,
however, at any time and for any reason resign from such position (subject to
any contractual obligation that Agent may have assumed apart from this
Agreement). Notwithstanding anything to the contrary in this Agreement, nothing
in this Agreement shall alter the at-will employment of any officer, employee or
other fiduciary of the Corporation and any Subsidiary of the Corporation, or
create any obligation to retain Agent in a particular position.

The Corporation acknowledges that it has entered into this Agreement and assumes
the obligations imposed on it hereby, in addition to and separate from its
obligations to Agent under the Bylaws, to induce Agent to serve, or continue to
serve, as a director, officer, employee or agent of the Corporation, and the
Corporation acknowledges that Agent is relying on this Agreement in serving as a
director, officer, employee or agent of the Corporation.

2. Indemnity of Agent. Subject only to the exclusions set forth in Section 4
below, the Corporation hereby agrees to hold harmless and indemnify Agent to the
fullest extent authorized or permitted by the provisions of the Bylaws and the
Code, as the same may be amended from time to time (but, only to the extent that
such amendment permits the Corporation to provide broader indemnification rights
than the Bylaws or the Code permitted prior to adoption of such amendment).

3. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Agent:

(a) against any and all expenses (including attorneys’ fees), witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that Agent becomes legally obligated to pay because of any claim or claims made
against or by him or her in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (including an action by or in the right of the
Corporation) to which Agent is, was or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Agent is, was or at
any time becomes a director, officer, employee or other agent of the
Corporation, or is or was serving or at any time serves at the request of the
Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise; and

(b) otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of the Code and Section 43 of
the Bylaws.

4. Limitations on Indemnity. No indemnity pursuant to Sections 2 or 3 hereof
shall be paid by the Corporation:

(a) on account of any claim against Agent for an accounting of profits made from
the purchase or sale by Agent of securities of the Corporation pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state or local
statutory law;

 

2.



--------------------------------------------------------------------------------

(b) on account of Agent’s conduct that was knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct (but only to the extent of such
specific conduct);

(c) on account of Agent’s conduct that constituted a breach of Agent’s duty of
loyalty to the Corporation or resulted in any personal profit or advantage to
which Agent was not legally entitled;

(d) for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;

(e) if indemnification is not lawful (and, in this respect, both the Corporation
and Agent have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication);

(f) in connection with any proceeding (or part thereof) initiated by Agent, or
any proceeding by Agent against the Corporation or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of the Corporation, (iii) such indemnification is provided by the Corporation,
in its sole discretion, pursuant to the powers vested in the Corporation under
the Code, or (iv) the proceeding is initiated pursuant to Section 10 hereof.

Any provision herein to the contrary notwithstanding, the Corporation shall not
be obligated pursuant to the terms of this Agreement to indemnify Agent or
otherwise act in violation of any undertaking appearing in and required by the
rules and regulations promulgated under the Securities Act of 1933, as amended
(the “Act”), or in any registration statement filed with the Securities and
Exchange Commission (the “SEC”) under the Act. Agent acknowledges that the SEC
takes the position that indemnification for certain liabilities arising under
the Act are against public policy and requires that the Corporation undertake to
submit claims for indemnification against such liabilities (“Claims”) to a court
of appropriate jurisdiction, unless such Claims are for the payment by the
Corporation for expenses incurred or paid by the Agent in the successful defense
of any action, suit, proceeding, or if, in the opinion of the Corporation’s
counsel, indemnification of such Claims has not been settled by controlling
precedent. The Corporation will be bound by the final adjudication with respect
to whether indemnification for such Claims is against public policy. Agent
specifically agrees that any such undertaking by the Corporation shall supersede
the provisions of this Agreement and to be bound by any such undertaking.
Notwithstanding any other provision of this Agreement, to the extent that Agent
has been successful on the merits or otherwise in defense of any proceeding or
in defense of any claim, issue or matter therein, including the dismissal of any
action without prejudice, the Corporation shall indemnify Agent against all
expenses actually and reasonably incurred in connection with the investigation,
defense or appeal of such proceeding.

 

3.



--------------------------------------------------------------------------------

5. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein.

6. Partial Indemnification. Agent shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay in
connection with any action, suit or proceeding referred to in Section 3 hereof
even if not entitled hereunder to indemnification for the total amount thereof,
and the Corporation shall indemnify Agent for the portion thereof to which Agent
is entitled.

7. Insurance. To the extent that the Corporation maintains an insurance policy
or policies providing liability insurance for directors, officers, employees, or
agents of the Corporation or of any Subsidiary (“D&O Insurance”), Agent shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Corporation has D&O
Insurance in effect, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Agent, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

8. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Agent of any summons, citation, subpoena, complaint, indictment,
information or other document relating to any proceeding or matter which may be
subject to indemnification or advancement of expenses hereunder, Agent will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the omission
so to notify the Corporation will not relieve it from any liability which it may
have to Agent under this Agreement or otherwise. With respect to any such
action, suit or proceeding as to which Agent requests the Corporation to pay the
expenses:

(a) the Corporation will be entitled to participate therein at its own expense;

(b) except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Corporation to Agent of its
election to assume the defense thereof, the Corporation will not be liable to
Agent under this Agreement for any legal or other expenses subsequently incurred
by Agent in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Agent shall have the right to
employ separate counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense

 

4.



--------------------------------------------------------------------------------

of Agent unless (i) the employment of counsel by Agent has been authorized by
the Corporation, (ii) Agent’s counsel delivers a written notice to the
Corporation stating that such counsel has reasonably concluded that there may be
a conflict of interest between the Corporation and Agent in the conduct of any
such defense, or (iii) the Corporation shall not, in fact, have employed counsel
or otherwise actively pursued the defense of such proceeding within a reasonable
time, in each of which cases the fees and expenses of Agent’s separate counsel
shall be subject to the indemnification and advancement of expenses provisions
of this Agreement. The Corporation shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Corporation or
as to which Agent shall have made the conclusion provided for in clause
(ii) above; and

(c) the Corporation shall not be liable to indemnify Agent under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. Neither the Corporation nor Agent shall unreasonably withhold
consent to any proposed settlement; provided, however, that the Corporation may
in any event decline to consent to (or to otherwise admit or agree to any
liability for indemnification hereunder in respect of) any proposed settlement
if the Corporation is also a party in such proceeding and determines in good
faith that such settlement is not in the best interests of the Corporation and
its stockholders. The Corporation shall be permitted to settle any action except
that it shall not settle any action or claim in any manner which would impose
any penalty or limitation on Agent without Agent’s written consent, which may be
given or withheld in Agent’s sole discretion.

9. Expenses. To the extent not prohibited by law, the Corporation shall advance
to Agent expenses for the defense of a claim, prior to the final disposition of
any proceeding, within twenty (20) days following receipt by the Corporation of
a statement or statements requesting such advances. Agent shall provide to
Corporation a copy of all invoices received by Agent in connection with such
expenses; provided that, in the case of invoices in connection with legal
services, any references to legal work performed or to expenditures made that
would cause Agent to waive any privilege accorded by applicable law shall not be
provided to Corporation. Advances shall be unsecured, interest free and without
regard to Agent’s ability to repay the expenses. Advances shall include any and
all expenses actually and reasonably incurred by Agent pursuing an action to
enforce Agent’s right to indemnification under this Agreement, or otherwise and
this right of advancement, including expenses incurred preparing and forwarding
statements to the Corporation to support the advances claimed. Agent
acknowledges that the execution and delivery of this Agreement shall constitute
an undertaking providing that Agent shall, to the fullest extent required by
law, repay the advance if and to the extent that it is ultimately determined by
a court of competent jurisdiction in a final judgment, not subject to appeal,
that Agent is not entitled to be indemnified by the Corporation. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 9 shall not apply to any
claim made by Agent for which indemnity is excluded pursuant to Section 4.

10. Enforcement. Any right to indemnification or advances granted by this
Agreement to Agent shall be enforceable by or on behalf of Agent in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
ninety (90) days of request therefor. Agent, in such enforcement action, if
successful in whole or in part, shall be entitled to be paid also the expense

 

5.



--------------------------------------------------------------------------------

of prosecuting his or her claim. In such an enforcement hearing or proceeding,
the burden of proof shall be on the Corporation to prove by that indemnification
or advancement of expenses to Agent is not required under this Agreement or
permitted by applicable law. Any determination by the Corporation (including its
Board of Directors, stockholders or independent counsel) that Agent is not
entitled to indemnification hereunder, shall not be a defense by the Corporation
to the action nor create any presumption that Agent is not entitled to
indemnification or advancement of expenses hereunder.

11. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Agent, who at the request and expense of the Corporation shall
execute all documents required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Corporation effectively to bring suit to enforce such
rights.

12. Non-exclusivity of Rights. The rights conferred on Agent by this Agreement
shall not be exclusive of any other right which Agent may have or hereafter
acquire under any provision of applicable law, the Corporation’s Certificate of
Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his or her official capacity and as to action in
another capacity while holding office in any court in which a proceeding is
brought.

13. Survival of Rights.

(a) The rights conferred on Agent by this Agreement shall continue after Agent
has ceased to be a director, officer, employee or other agent of the Corporation
or to serve at the request of the Corporation as a director, officer, employee
or other agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise and shall inure to the benefit of
Agent’s heirs, executors and administrators.

(b) The obligations and duties of the Corporation to Agent under this Agreement
shall be binding on the Corporation and its successors and assigns until
terminated in accordance with its terms. The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Agent under this Agreement in respect of any action taken or omitted by such
Agent in his or her corporate status prior to such amendment, alteration or
repeal. To the extent that a change in the Code, whether by statute or judicial
decision, permits greater indemnification or advancement of expenses than would
be afforded currently under the Corporation’s Certificate of Incorporation,
Bylaws and this Agreement, it is the intent of the parties hereto that Agent
shall enjoy by this Agreement the greater benefits so afforded by such change.
No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, by Agent shall not prevent the
concurrent assertion or employment of any other right or remedy by Agent.

 

6.



--------------------------------------------------------------------------------

14. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the Code or any other applicable
law.

15. Entire Agreement. This Agreement and the agreements referenced herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto pertaining to the subject matters hereof are
superseded and expressly canceled.

16. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware.

17. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

(a) This Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Agent shall have ceased to serve as a director or
and/or officer, employee or agent of the Corporation; or (b) one (1) year after
the final termination of any proceeding, including any appeal pending, in
respect to which Agent was granted rights of indemnification or advancement of
expenses hereunder.

(b) No legal action shall be brought and no cause of action shall be asserted by
or in the right of the Corporation against Agent or Agent’s estate, spouse,
heirs, executors or personal or legal representatives after the expiration of
ten (10) years from the date of accrual of such cause of action, and any claim
or cause of action of the Corporation shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such ten-year
period; provided, however, that if any shorter period of limitations is
otherwise applicable to such cause of action, such shorter period shall govern.

18. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

19. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

20. Notices. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall

 

7.



--------------------------------------------------------------------------------

be deemed to have been validly served, given or delivered upon actual delivery
and, if mailed, shall be deemed to have been validly served, given or delivered
three (3) business days after deposit in the United States mail, as registered
or certified mail, with proper postage prepaid and addressed to the party or
parties to be notified at the addresses set forth on the signature page of this
Agreement (or such other address(es) as a party may designate for itself by like
notice). If to the Corporation, notices and demands shall be delivered to the
attention of the Secretary of the Corporation.

21. Definitions.

(a) Expenses. For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Agent in connection with the investigation, defense or appeal of a proceeding
or establishing or enforcing a right to indemnification under this Agreement,
the Code or otherwise, and amounts paid in settlement by or on behalf of Agent.
The term “expenses” shall also include reasonable compensation for time spent by
Agent at the request of the Corporation in defense of a proceeding for which he
or she is not compensated by the Corporation or any Subsidiary or third party
(i) for any period during which Agent is not an agent, in the employment of, or
providing services for compensation to, the Corporation or any Subsidiary; and
(ii) if the rate of compensation and estimated time involved is approved by the
Board of Directors of the Corporation who are not parties to any action with
respect to which expenses are incurred, for Agent while an agent of, employed
by, or providing services for compensation to, the Corporation or any
Subsidiary.

(b) Proceedings. For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, and whether formal or informal in any case, in which Agent
was, is or will be involved as a party or otherwise by reason of: (i) the fact
that Agent is or was a director, officer, employee or other fiduciary of the
Corporation or any Subsidiary; (ii) the fact that any action taken by Agent or
of any action on Agent’s part while acting as director, officer, employee or
other fiduciary of the Corporation or any Subsidiary; or (iii) the fact that
Agent is or was serving at the request of the Corporation as a director,
officer, employee or other fiduciary of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, and in any such case
described above, whether or not serving in any such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses may be provided under this Agreement.

(c) Subsidiary. For purposes of this Agreement, the term “Subsidiary” means any
corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Corporation and one or more of its subsidiaries, and any
other corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Agent is or was serving at
the request of the Corporation as a director, officer, employee, agent or
fiduciary.

 

8.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

CERUS CORPORATION By:    

Name:    

Title:    

AGENT

   

Address:    

   